Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
The Applicant argues that Kumagai describes a different solution for joining the subject claims provide modifying to have similar thicknesses and Kumagai does not modify the pieces but rather applies a backing to the pieces such that the pieces are aligned. The Applicant argues that there is no motivation to combine the references.
The Examiner disagrees.  As can be seen in figure 10 of Kumagai, the workpiece 83 is of a different shape so that the thicknesses at the joint are the same.  Kumagai does not disclose how the shape is formed.  The shape of Kumagai would not form naturally and would have to be machined/formed in order to achieve the shape shown.  There is a motivation to combine references because Kumagai does not teach how the shape is formed. Secondary reference, Petter discloses that it is known to machine components prior to friction stir welding to a desired thickness and shape.  Machining workpieces to achieve the desired thickness is not a novel concept and is known in the art.  Even though Kumagai does show using a backing, Kumagai also does show a workpiece that has a modified thickness at the joint.  The claim as written is met by the combination of references.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735